                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NEW YORK


 VALVETECH, INC.,

                                  Plaintiff,
                                                                   ORDER
                                                             17-CV-6788-FPG-MJP
                    -vs-

 AEROJET ROCKETDYNE, INC.,

                                  Defendant.



      WHEREAS, the Court conducted a conference with the parties via Zoom on
January 27, 2021, for the purpose of discussing several outstanding discovery issues,
including Plaintiff’s Interrogatory Number 12, and
      WHEREAS, after the parties and the Court engaged in a detailed discussion
regarding the purpose behind Interrogatory Number 12 and what information Plaintiff
is seeking, the Court emphasized that a substantive response would include:
      1. Identification of the valves made by Defendant for the OMAC program;
      2. The dates of creation of the valves, which would include the dates of assembly;
      3. The dates when the valves were sent to Boeing; and
      4. For any valves not sent to Boeing, identification of which valves were retained
          by Defendant.
      Additionally, the Court indicated that if there exists a document that contains
the aforesaid information, that could suffice as a substantive response.
Accordingly, it is hereby
      ORDERED that Defendant provide a substantive response to Plaintiff’s
Interrogatory Number 12, as set forth above, by February 17, 2021.
SO ORDERED.
DATED:       January 28, 2021
             Rochester, New York
                                                   __________________________________
                                                   MARK W. PEDERSEN
                                                   United States Magistrate Judge
                                               1
